

114 HCON 144 IH: Recognizing the 75th anniversary of the American Tree Farm System.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 144IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Thompson of Pennsylvania (for himself, Mr. Schrader, Mr. Kilmer, Mr. Nolan, Mr. Bishop of Georgia, Mr. Goodlatte, Mr. Westerman, and Mr. Rogers of Alabama) submitted the following concurrent resolution; which was referred to the Committee on AgricultureCONCURRENT RESOLUTIONRecognizing the 75th anniversary of the American Tree Farm System.
	
 Whereas forests, covering one-third of the land in the United States, provide all citizens, clean drinking water, clean air, abundant wildlife habitat, renewable wood for buildings, furniture, energy, and paper needs, space to recreate, as well as good-paying jobs across the Nation;
 Whereas most of the Nation’s forests are owned by the people who reside and steward our rural regions, families, and individuals;
 Whereas 75 years ago, the American Tree Farm System was founded to help family and individual woodland owners sustain their forests and the benefits we all receive from them;
 Whereas with more than 79,000 individuals and families, who combined manage more than 20,500,000 acres of forest, the American Tree Farm System remains a strong and essential program today to conserve and manage the Nation’s forests and their benefits, especially in the face of growing pressures such as wildfires, invasive insects and diseases, and development pressures;
 Whereas tree farmers invest time, manpower, and personal funds to practice sustainable forest management on their working land so we can enjoy all the benefits these forests provide us;
 Whereas the American Tree Farm System is made possible by volunteers from the local small woodlands associations, conservation organizations, State forestry agencies, forest products companies, and university extensions;
 Whereas to support our family forests and family woodland owners and support continued voluntary conservation on working forests, it’s important to expand the reach of the American Tree Farm System to additional woodland owners; and
 Whereas a similar resolution has now been proclaimed in 14 States across the Nation: Now, therefore, be it
	
 That Congress— (1)recognizes the 75th anniversary of the American Tree Farm System;
 (2)encourages the public to participate in activities that celebrate this day with appropriate ceremonies and activities that recognize the importance of this vital program, working family-owned forests, the clean water, wildlife habitat, and wood supply they provide for the people of the United States; and
 (3)supports conservation and management of the Nation’s trees and forests through landowner participation in the Conservation Reserve Program, the Environmental Quality Incentives Program, the Conservation Stewardship Program, and the Forest Stewardship Program, as authorized by the Agricultural Act of 2014 and previous Farm Bills.
			